Upon an appeal from the County to the Superior Court, the law directs that there shall be a trial de novo: that is, it shall be tried in the same manner as it should have been tried in the County Court, On the motion to remit the forfeiture in the County Court, the Defendants were bound to shew some reason or cause wherefore it should be remitted. When the case came into the Superior Court, upon an appeal, the Defendants should again, as in County Court, have shewn the reason wherefore their forfeiture should be remitted. The opinion, therefore, of the presiding Judge, was erroneous in affirming the judgment of the County Court, merely because the State did not shew it to be wrong. He should have heard the case de novo. The judgment of the Superior Court must therefore be reversed, and the case remanded to the Superior Court, with instructions to hear it de novo. (232)